Citation Nr: 0634789	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-38 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD on the 
merits.

Service connection for PTSD was previously denied in an 
October 1995 rating decision.  Although the RO adjudicated 
the issue of entitlement to service connection on the merits, 
the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in an October 1995 rating decision.  The veteran did 
not appeal the decision.

2.  Evidence received since the October 1995 decision relates 
to a previously unestablished fact and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for PTSD.






CONCLUSIONS OF LAW

1.  The October 1995 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an October 1995 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2006).  Thus, the October 1995 decision became final because 
the appellant did not file a timely appeal.

The claim for entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in November 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service VA and private treatment records, and the 
veteran's own statements.  The RO found that there was no 
confirmed diagnosis of PTSD, and the claim was denied.

The veteran applied to reopen his claim for service 
connection in November 2002.  The Board finds that the 
evidence received since the last final decision in 1995 is 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes a June 2005 report of VA 
examination in which the veteran is diagnosed with PTSD 
related to his military service.  The Board finds this 
diagnosis to be evidence that is both new and material 
because it relates to a previously unestablished fact - 
evidence of a confirmed diagnosis of PTSD.  This evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.   
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for PTSD is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD may be reopened, the second 
step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992).

In this regard, the Board finds that the claim must be 
remanded in order that the stressors upon which the veteran's 
PTSD diagnosis is based may be verified.  First, the veteran 
asserts that he was hospitalized on Wake Island in January 
1967 after the plane on which he was being transported to 
Vietnam was forced to make an emergency landing.  It does not 
appear that records associated with any such treatment have 
yet been requested.  Because these additional records may be 
useful in deciding the veteran's claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Second, while the RO attempted to obtain the history of the 
veteran's unit for the period during which he was stationed 
in Vietnam, it appears that incorrect information was 
obtained.  Specifically, the Operational Report - Lessons 
Learned for the 4th Infantry Division for the period 
following the veteran's departure from Vietnam was obtained.  
However, that report referenced events from late January 1968 
and reviewed a report for events up to April 1968.  The 
veteran's service personnel records shows that he left 
Vietnam in early January 1968, prior to the events referenced 
in that report.  Accordingly, a remand is necessary in order 
to obtain the Operational Report - Lessons Learned for the 
4th Infantry Division covering the period of June 1967 to 
January 1968 from U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's records of 
hospitalization on Wake Island in 
approximately December 1966 to January 
1967.  If these records are no longer 
on file, a request should be made for 
the same from the appropriate storage 
facility.  All efforts to obtain any 
records should be fully documented, and 
the facilities queried should be 
requested to provide a negative 
response if records are not available.  

2.  Request that the JSRRC review the 
unit history of the 4th Infantry 
Division (the higher headquarters for 
the 704th Maintenance Battalion) for the 
period from June 1967 to early January 
1968 to determine whether the veteran's 
alleged stressors can be verified.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


